IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00045-CV
 
The City of Waco,
                                                                      Appellant
 v.
 
David Wright and Janet Key,
Individually and as Representatives
of the Estate of David Wright, Jr.,
Deceased, and the Estate of 
Christopher Antonio Wright, Deceased,
                                                                      Appellees
 
 
 

From the 74th District Court
McLennan County, Texas
Trial Court # 2003-1168-3
 

MEMORANDUM 
Opinion





 
          In
this interlocutory appeal, we have reviewed the trial court’s denial of a plea
to the jurisdiction filed by the City of Waco against claims brought by David
Wright and Janet Key arising out of the deaths of two children, who drowned in
a drainage culvert and tunnel constructed and maintained by the City.  We affirm the denial of the City’s plea.  City of
Tyler v. Likes, 962 S.W.2d 489 (Tex. 1997); Univ. of Tex. at San
  Antonio v. Trevino, 2002 Tex. App. Lexis 8395 (Tex. App.—San Antonio November 27, 2002, no pet.); City
of Fort Worth v. Gay, 977 S.W.2d 814 (Tex. App.—Fort Worth 1998, no
pet.).
 
PER CURIAM
 
 
Before Chief
Justice Gray,
Justice Vance,
and
Justice Reyna
          (Chief Justice Gray concurring)
Affirmed
Opinion
delivered and filed November 10,
 2004
[CV06]